Case 6:19-cv-01711-WWB-EJK Document 90 Filed 08/28/20 Page 1 of 8 PageID 1629




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

   OVIEDO MEDICAL CENTER, LLC                )
                                             )
          PLAINTIFF,                         )
                                             )
   v.                                        )
                                             ) Case No.: 6:19-cv-01711-WWB-EJK
   ADVENTIST HEALTH SYSTEM/SUNBELT,          )
   INC. d/b/a ADVENTHEALTH OVIEDO ER         )
                                             )
          DEFENDANT.                         )
   __________________________________________)

    PLAINTIFF’S UNOPPOSED MOTION TO MODIFY INTERIM DATES IN THE
                         SCHEDULING ORDER

          Plaintiff Oviedo Medical Center, LLC (“OMC”), pursuant to Rules 6 and 16 of the

   Federal Rules of Civil Procedure, respectfully moves for an extension of certain interim

   deadlines set forth in the Court’s Case Management and Scheduling Order [D.E. 50], as

   proposed below. Specifically, Plaintiff seeks a 30-day extension of the parties’ respective

   expert disclosure deadlines to avoid prejudice to Plaintiff in light of Defendant’s discovery

   gamesmanship and dilatory production of financial documents that need to be analyzed by

   Plaintiff’s expert to calculate damages. As a result of the requested extension of the expert

   disclosure deadlines, Plaintiff further requests corresponding extensions of similar lengths

   to other affected deadlines, including the discovery deadline and dispositive

   motion/Daubert motion deadlines. No other deadlines, including any pre-trial or trial

   deadlines as set forth in the Court’s Scheduling Order will be affected by these extensions.

   In support of this Motion, Plaintiffs state:

          1.      This trademark case arose from Defendant’s decision to open a free-
Case 6:19-cv-01711-WWB-EJK Document 90 Filed 08/28/20 Page 2 of 8 PageID 1630
                                                           Case No.: 6:19-cv-01711-WWB-EJK



   standing emergency room named “AdventHealth Oviedo ER,” on the same road, less than

   a mile away from Plaintiff’s facility, infringing on Plaintiff’s registered trademark

   (“OVIEDO ER”). Plaintiff seeks, among other relief, monetary damages under the

   Lanham Act and disgorgement of Defendant’s profits.

          2.       “A district court has broad discretion to construe its own pretrial orders

   and [the Eleventh Circuit] afford[s] substantial deference to a trial court’s decision to

   allow (or disallow) amendments to pretrial orders.” Transamerica Leasing, Inc. v. Inst.

   Of London Underwriters, 430 F.3d 1326, 1334 (11th Cir. 2005) (citing Mut. Serv. Ins.

   Co. v. Frit Indus., Inc., 358 F.3d 1312, 1323 (11th Cir. 2004)); Johnson v. Bd. of Regents,

   263 F.3d 1234, 1269 (11th Cir. 2001) (noting that the Eleventh Circuit “accord[s] district

   courts broad discretion over the management of pre-trial activities, including discovery

   and scheduling.”) (citing cases).

          3.      Rule 16 of the Federal Rules of Civil Procedure provides that a district

   court’s scheduling order “may be modified only for good cause and with the judge’s

   consent.” Fed. R. Civ. P. 16(b)(4). In order to establish good cause, the movant must

   establish that the scheduling deadline could not have been met despite diligent efforts to

   do so. See Am. Registry, LLC v. Hanaw, No. 2:13-CV-352-FTM-29CM, 2014 WL

   1478788, at *1 (M.D. Fla. Apr. 15, 2014) (granting an extension of all deadlines upon

   balancing the parties’ interest in potentially avoiding any undue burden and expense of

   discovery with the goals of expedient and just resolution of cases expressed by the Federal

   Rules of Civil Procedure and the Middle District of Florida Local Rules).

          4.      Plaintiff has been diligently pursuing discovery, for example, propounding
                                                 2
Case 6:19-cv-01711-WWB-EJK Document 90 Filed 08/28/20 Page 3 of 8 PageID 1631
                                                             Case No.: 6:19-cv-01711-WWB-EJK



   multiple rounds of written discovery, entering into a formal ESI agreement, agreeing with

   Defendant with respect to custodians and ESI search terms (which are currently under

   final stages of review for production), conducting multiple meet and confers on a number

   of discovery disputes, and producing hundreds of non-ESI responsive documents.

   Plaintiff served its requests for production seeking Defendant’s financial records relevant

   to damages on November 13, 2019.

          5.      Defendant initially objected to producing any financial documents, baldly

   asserting that such documents lacked proportionality. See Dec. 23, 2019 Defendant’s

   Initial Responses (Ex. A) at Request Nos. 12-15. After a series of written and telephonic

   meet and confer efforts starting with a January 28, 2020 letter and a February 3, 2020

   telephone conference, Defendant agreed to amend its responses. Defendant finally did so

   on July 3, 2020. 1 While Defendant’s supplemental responses corrected numerous

   unfounded boilerplate objections to many requests, it failed to amend its meritless

   objections to Plaintiff’s requests for financial documents, maintaining its conclusory

   objections of proportionality, privilege, and “sensitive” information. See July 3, 2020

   Defendant’s Supplemental Response (Ex. B) at Request Nos. 12-15; July 14, 2020 Letter

   Regarding Further Discovery Deficiencies (Ex. C). The parties again met and conferred

   on July 15, 2020, and at that time, Defendant agreed to produce, at least to start, financials

   kept in the ordinary course, including balance sheets, incomes statements, and general

   ledger. See July 14, 2020 Letter (Ex. C); July 16, 2020 Email Correspondence (Ex. D).


   1
    The delay between the parties’ meet and confer and Defendant’s supplemental responses was,
   Defendant represented, the result of the COVID-19 pandemic.
                                                 3
Case 6:19-cv-01711-WWB-EJK Document 90 Filed 08/28/20 Page 4 of 8 PageID 1632
                                                               Case No.: 6:19-cv-01711-WWB-EJK



           6.      More than a month later, on August 21, 2020, Defendant produced a

   single-page income and expense summary, limited to a six-month period, without any

   supporting financial records. For example, it stated “Net Revenue,” but not “Gross

   Revenue,” and without any detail or explanation. Plaintiff once again objected to this

   production of financial documents as wholly deficient and contrary to what the parties

   agreed to during their meet and confer. See August 23, 2020 Email Correspondence (Ex.

   E).

           7.      On August 26, 2020, with less than six weeks left until Plaintiff’s expert

   disclosure deadline, Defendant once again supplemented its discovery responses, now,

   for the first time, indicating that the majority of the financial documents requested simply

   do not exist at the facility (or even regional) level, a representation that, to whatever extent

   true, Defendant should have disclosed in the first instance. See August 26, 2020

   Supplemental Responses to First Request for Production (Ex. F) at Request Nos. 12, 14,

   15. At that time, Defendant also produced just two additional financial documents, one of

   which was an Excel spreadsheet riddled with error messages, rendering it indecipherable.

   The second is a ledger which appears to include only expenses but no revenue line items.

           8.      The parties met and conferred yet again on August 27, 2020. Defendant

   insisted that financial data for its free-standing emergency facility are “rolled up” with

   data from other facilities at a regional or national level and are not tracked at a facility

   level, that Defendant attempted to extract facility level information into the three

   documents it had produced and that it would not produce inclusive documents including

   data from other facilities. Plaintiff, of course, has no way to validate the information
                                                 4
Case 6:19-cv-01711-WWB-EJK Document 90 Filed 08/28/20 Page 5 of 8 PageID 1633
                                                               Case No.: 6:19-cv-01711-WWB-EJK



   Defendant has chosen to extract against records maintained in the ordinary course of

   business and must now pursue additional discovery.

           9.      The financial information sought by Plaintiff is necessary for Plaintiff’s

   expert to determine damages, including disgorgement of Defendant’s profits as a result

   of Defendant’s infringement. Plaintiff is filing a short form motion to compel in accord

   with the Court’s standing order contemporaneous with this motion, because

   notwithstanding Defendant’s representation, it is not plausible that a sophisticated

   healthcare entity has no additional records responsive to the requests as propounded.

   Nonetheless, Plaintiff’s expert needs time to analyze the documents produced and, given

   Defendant’s belated representation that the documents Plaintiff initially requested do not

   exist, to identify and to request alternative documents that do, in fact, exist, prior to issuing

   an expert report. As a result, Plaintiff requests an additional thirty (30) days to prepare its

   expert report to avoid prejudice as a result of Defendant’s delay.

           10.     The extended deadlines are proposed below, along with the current

    deadlines as set forth in the Court’s Case Management and Scheduling Order [D.E. 50]:

    Deadline                        Current Date                     Proposed Extended Date
    Disclosure of Experts           Plaintiff: October 6, 2020       Plaintiff: November 6,
                                                                     2020
                                    Defendant: November 6,
                                    2020                             Defendant: December 7,
                                                                     2020
    Discovery Deadline              December 4, 2020                 January 8, 2021
    Dispositive Motions, and        January 5, 2021                  February 8, 2021
    Daubert Motions
    Motions in limine               April 1, 2021                    Unchanged, along with all
                                                                     subsequent deadlines.


                                                   5
Case 6:19-cv-01711-WWB-EJK Document 90 Filed 08/28/20 Page 6 of 8 PageID 1634
                                                               Case No.: 6:19-cv-01711-WWB-EJK



             11.    Importantly, none of the pre-trial or trial deadlines will be affected if these

   three discovery deadlines are extended by approximately thirty days.

             12.    This motion to modify these discovery dates is made in a timely fashion,

   in good faith and not for purposes of delay. At bottom, Plaintiff will be prejudiced under

   the current schedule with its expert disclosure less than six weeks away, after receiving

   Defendant’s financial documents (albeit, still incomplete and purportedly not maintained

   in the ordinary course of business) so belatedly, despite repeated and continued efforts by

   Plaintiff to obtain such information for its expert.

             WHEREFORE, Plaintiff respectfully requests that this Court enter an Order

   granting an extension of the Case Management and Scheduling Order [D.E. 50],

   specifically extending the expert disclosure deadlines by thirty days, along with

   corresponding extensions of the ensuing discovery and dispositive motion/Daubert

   deadlines, together with such other, different, and further relief this Court deems just and

   proper.

                                    RULE 3.01(g) CERTIFICATION

             Pursuant to Rule 3.01(g), Local Rules, United States District Court, Middle District

   of Florida, the undersigned conferred with counsel for the Defendant via telephone and

   email correspondence on August 27, 2020 in good faith to resolve this issue. Defendant

   objects to the stated basis for this motion, but offered to join the request for same relief

   based on alternative grounds, which was unacceptable to Plaintiff.

   Dated: August 28, 2020


                                                   6
Case 6:19-cv-01711-WWB-EJK Document 90 Filed 08/28/20 Page 7 of 8 PageID 1635
                                                Case No.: 6:19-cv-01711-WWB-EJK




                                      Respectfully submitted,

                                      /s/ Greg J. Weintraub
                                      Martin B. Goldberg
                                      Greg J. Weintraub
                                      Emily L. Pincow
                                      LASH & GOLDBERG, LLP
                                      Miami Tower
                                      100 SE 2nd Street, Suite 1200
                                      Miami, FL 33131-2158
                                      Phone: (305) 347-4040
                                      Fax: (305) 347-4050
                                      mgoldberg@lashgoldberg.com
                                      gweintraub@lashgoldberg.com
                                      epincow@lashgoldberg.com

                                      and

                                      Dennis D. Murrell*
                                      Elisabeth S. Gray*
                                      Brian McGraw*
                                      MIDDLETON REUTLINGER
                                      401 S. Fourth Street, Suite 2600
                                      Louisville, Kentucky 40202
                                      Phone: (502) 584-1135
                                      Fax: (502) 561-0442
                                      dmurrell@middletonlaw.com
                                      egray@middletonlaw.com
                                      bmcgraw@middletonlaw.com

                                      *pro hac vice

                                      Counsel for Plaintiff Oviedo Medical
                                      Medical Center, LLC




                                      7
Case 6:19-cv-01711-WWB-EJK Document 90 Filed 08/28/20 Page 8 of 8 PageID 1636
                                                         Case No.: 6:19-cv-01711-WWB-EJK




                               CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on August 28, 2020, the foregoing was filed
   with the Clerk of Court using the CM/ECF system which will send a notification to counsel
   of record:


                                               /s/Greg J. Weintraub
                                               Martin B. Goldberg
                                               Greg J. Weintraub
                                               Emily L. Pincow




                                              8
